Title: To Alexander Hamilton from Robert Morris, 17 June 1796
From: Morris, Robert
To: Hamilton, Alexander



Alexander Hamilton Esqre
Phila June 17 1796
Dear Sir
I was disappointed in not seeing you as expected before your departure. In reply to your favor of the 9th. I must first tell you, that if certain Negotiations which I am working at succeed I will pay you sooner than you expect, but if they fall through as many others have done I will at all Events take up my Note by paying Principal and Interest within nine months from this date & as much sooner as I can, besides if at any particular time before the Period abovementioned you need a part, let me know it, and I will Struggle hard (if needful) to get it.
I am Dr Sir   Yrs
RM
 